 


113 HR 2280 IH: Infrastructure Facilitation and Habitat Conservation Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2280 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Calvert introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To require the Secretary of the Treasury to establish a program to provide loans and loan guarantees to enable eligible public entities to acquire interests in real property that are in compliance with habitat conservation plans approved by the Secretary of the Interior under the Endangered Species Act of 1973, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Infrastructure Facilitation and Habitat Conservation Act of 2013.
2.Conservation loan and loan guarantee program
(a)DefinitionsIn this section:
(1)Eligible public entityThe term eligible public entity means a political subdivision of a State, including—
(A)a duly established town, township, or county;
(B)an entity established for the purpose of regional governance;
(C)a special purpose entity; and
(D)a joint powers authority, or other entity certified by the Governor of a State, to have authority to implement a habitat conservation plan pursuant to section 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)).
(2)ProgramThe term program means the conservation loan and loan guarantee program established by the Secretary under subsection (b)(1).
(3)SecretaryThe term Secretary means the Secretary of the Treasury.
(b)Loan and loan guarantee program
(1)EstablishmentAs soon as practicable after the date of enactment of this Act, the Secretary shall establish a program to provide loans and loan guarantees to eligible public entities to enable eligible public entities to acquire interests in real property that are acquired pursuant to habitat conservation plans approved by the Secretary of the Interior under section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539).
(2)Application; approval process
(A)Application
(i)In generalTo be eligible to receive a loan or loan guarantee under the program, an eligible public entity shall submit to the Secretary an application at such time, in such form and manner, and including such information as the Secretary may require.
(ii)Solicitation of applicationsNot less frequently than once per calendar year, the Secretary shall solicit from eligible public entities applications for loans and loan guarantees in accordance with this section.
(B)Approval process
(i)Submission of applications to Secretary of the InteriorAs soon as practicable after the date on which the Secretary receives an application under subparagraph (A), the Secretary shall submit the application to the Secretary of the Interior for review.
(ii)Review by Secretary of the Interior
(I)ReviewAs soon as practicable after the date of receipt of an application by the Secretary under clause (i), the Secretary of the Interior shall conduct a review of the application to determine whether—
(aa)the eligible public entity is implementing a habitat conservation plan that has been approved by the Secretary of the Interior under section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539);
(bb)the habitat acquisition program of the eligible public entity would very likely be completed; and
(cc)the eligible public entity has adopted a complementary plan for sustainable infrastructure development that provides for the mitigation of environmental impacts.
(II)Report to SecretaryNot later than 60 days after the date on which the Secretary of the Interior receives an application under subclause (I), the Secretary of the Interior shall submit to the Secretary a report that contains—
(aa)an assessment of each factor described in subclause (I); and
(bb)a recommendation regarding the approval or disapproval of a loan or loan guarantee to the eligible public entity that is the subject of the application.
(III)Consultation with Secretary of CommerceTo the extent that the Secretary of the Interior considers to be appropriate to carry out this clause, the Secretary of the Interior may consult with the Secretary of Commerce.
(iii)Approval by Secretary
(I)In generalNot later than 120 days after receipt of an application under subparagraph (A), the Secretary shall approve or disapprove the application.
(II)FactorsIn approving or disapproving an application of an eligible public entity under subclause (I), the Secretary may consider—
(aa)whether the financial plan of the eligible public entity for habitat acquisition is sound and sustainable;
(bb)whether the eligible public entity has the ability to repay a loan or meet the terms of a loan guarantee under the program;
(cc)any factor that the Secretary determines to be appropriate; and
(dd)the recommendation of the Secretary of the Interior.
(III)PreferenceIn approving or disapproving applications of eligible public entities under subclause (I), the Secretary shall give preference to eligible public entities located in biologically rich regions in which rapid growth and development threaten successful implementation of approved habitat conservation plans, as determined by the Secretary in cooperation with the Secretary of the Interior.
(C)Administration of loans and loan guarantees
(i)Report to Secretary of the interiorNot later than 60 days after the date on which the Secretary approves or disapproves an application under subparagraph (B)(iii), the Secretary shall submit to the Secretary of the Interior a report that contains the decision of the Secretary to approve or disapprove the application.
(ii)Duty of SecretaryAs soon as practicable after the date on which the Secretary approves an application under subparagraph (B)(iii), the Secretary shall—
(I)establish the loan or loan guarantee with respect to the eligible public entity that is the subject of the application (including such terms and conditions as the Secretary may prescribe); and
(II)carry out the administration of the loan or loan guarantee.
(c)Termination of authorityThe authority under this section shall terminate on the date that is 10 years after the date of enactment of this Act. 
 
